      Case 2:19-cr-00233-GGG-JVM Document 22 Filed 03/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA



    UNITED STATES OF AMERICA                                       CRIMINAL ACTION
    VERSUS                                                         NO: 19-233
    WESLEY TYRON BISHOP                                            SECTION: T

                                           ORDER

       Considering the COVID-19, Gen. Order No. 20-2, March 16, 2020, Trials, In-Person

Hearings & Conferences Cont. to May 1, 2020,1

       IT IS ORDERED that the sentencing hearing for Wesley Tyron Bishop presently set for

April 21, 2020, is hereby continued until June 2, 2020, at 10:00 a.m.

       New Orleans, Louisiana, this 25th day of March 2020.




                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE




1
 http://www.laed.uscourts.gov/news/covid-19-gen-order-no-20-2-march-16-2020-trials-person-
hearings-conferences-cont-may-1-2020 or
http://www.laed.uscourts.gov/sites/default/files/pdfs/FINAL%20EDLA-
General%20Order%2020-2%20Re%20Trials%20%20%202020%2003%2016.pdf.
